Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5 and 7-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,543,384 (‘384).  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘384 patent discloses a hair styling composition comprising: (a) about 0.1 to about 7 wt. % of AMP-acrylates/allyl methacrylate copolymer, based on the total weight of the hair styling composition; (b) about 1 to about 10 wt. % of polyvinylpyrrolidone/vinyl acetate (VP/VA) copolymer; (c) about 0.01 to about 5 wt. % of maltodextrin; (d) about 0.5 to about 10 wt. % of one or more nonionic surfactants; (e) 60 to about 92 wt. of water; and (f) about 1 to about 20 wt. % of one or more polyhydric alcohols; wherein the hair styling composition is in the form of a liquid gel; and wherein .  
Thus, it would have been obvious to one of ordinary skill in the art to obtain the claimed invention given the claims of the ‘384 patent.  This is because the ‘384 patent discloses a similar hair styling composition comprising the claimed AMP-acrylates/allyl methacrylate copolymer.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 7-22 are rejected under 35 U.S.C. 103 as being unpatentable over Plos et al. US 20140369947, in view of Keenan et al. US 20060134049 and Niebauer et al. US 2007/0009463 A1.
Plos teaches a hair fixing composition comprising at least one nonionic surfactant, at least one fixing polymer, and one or more additives.  See abstract; and claims.  Nonionic surfactant in an amount ranging from 4-10 wt.% is found in paragraphs 0100-0101.  Fixing polymer includes octylacrylamide/acrylate/butylaminoethyl methacrylate copolymer is found in paragraph 0151.  Nonionic polymer such as vinyl acetate homopolymer or copolymer is found in 
Plos does not expressly teach thickener including gum arabic and maltodextrin.  However, the use of such components in a hair fixative composition is known in the art.  See for example the teaching in Keenan.  
Keenan teaches a hair styling comprising one or more hair fixative resins, one or more additives such as surfactant, and additional thickener such as maltodextrin and gum arabic.  See abstract; and paragraphs 0019-0032.  Film forming polymers and waxes are found in paragraph 0040.  Surfactant such as nonionic surfactant is found in paragraph 0047.
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the hair fixing composition of Plos to include the components in view of Keenan with the expectation to obtain a hair fixative useful in cosmetic art.  This is because Keenan teaches adding additives such as maltodextrin and wax to a hair composition is known in the art, and this is because Plos teaches the desirability for adding one or more conventional additives to obtain a hair fixing/styling having medium to very strong fair fixing properties with improve hold overtime.
The cited references do not expressly teach the amount of thickener that falls within the claimed range.  
Niebauer teaches a personal care composition useful for hair styling comprising a thickener in an amount less than 10%.  See paragraph 0058 and claims.  
Thus, it would have been prima facie obvious to one of ordinary skills in the art at the time the invention was made to optimize the amount of thickener to obtain a .

Response to Arguments
Applicant's arguments filed 09/11/2021 have been fully considered but they are not persuasive. 
Applicant argues that the rejection should be withdrawn because it does not account for a hair styling composition that exhibits non-Newtonian shear thickening behavior. Since the Supreme Court's decision in KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007) (hereafter "KSR"), the Federal Circuit has reiterated that all the claim limitations of the invention at issue must be found to exist in the prior art references before proceeding with an obviousness analysis. Abbott Laboratories v. Sandoz, Inc., 544 F.3d 1341, 1351 (Fed. Cir. 2009) (explaining that KSR "did not mention or affect the requirement that each and every claim limitation be found present in the . .. [prior art] before the [obviousness] analysis proceeds.").  The instant claims provide that the hair styling composition exhibit "non-Newtonian shear thickening behavior." Typical compositions have a viscosity which is essentially independent of shear rate. Non-Newtonian fluids, however, have viscosities that either decrease or increase with increasing shear rate, e.g., the fluids are "shear thinning" or "shear thickening." See, e.g., Specification, p. 4, line 24 through p. 5, line 15. Neither Plos nor Keenan indicate that their compositions have unique or unusual thickening properties, and certain do not show that their compositions exhibit non-Newtonian shear thickening.  If their 
However, Applicant’s arguments are not persuasive for the following reasons:
Paragraph 0144 of the present specification discloses the viscosity desired by the present invention is 5000 mPas;
Similarly, Applicant’s attention is called to the teaching in Plos at paragraph 0186, where Plos teaches a hair styling composition having a viscosity that falls within the viscosity desired by the present invention, namely, a viscosity at 500 Pas at a shear rate of 1 s-1; and
Therefore, the burden is shifted to Applicant to show that Plos’ gel composition having the present’s invention viscosity does not exhibit the claimed non-Newtonian property.  Furthermore, Applicant’s attention is called to the teaching in the Niebauer reference, which teaches a gel composition that exhibits a non-Newtonian profile wherein the composition has a viscosity 500 Pas at a shear rate of 1 s-1.  See abstract; and paragraphs 0007-0013 and 0039-0044.  
Thus, for at least the above reasons, the rejection over Plos and Keenan is maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606.  The examiner can normally be reached on Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SUSAN T TRAN/Primary Examiner, Art Unit 1615